Citation Nr: 0114438	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-15 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's petition to reopen 
the claim of entitlement to service connection for 
schizophrenia was denied.


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The Board has reviewed the claims file and has identified 
certain assistance that must be rendered to comply with the 
VCAA.  In his September 2000 petition to reopen the claim of 
entitlement to service connection for schizophrenia, the 
veteran stated that he had been receiving treatment at the VA 
Medical Center (VAMC) in Buffalo, New York.  There is nothing 
in the claims file that indicates these records were 
requested by the RO.  Since VAMC records are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, they are deemed to be constructively part 
of the record on appeal and must be obtained.  Dunn v. West, 
11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the Buffalo 
VAMC and obtain copies of all records 
related to his schizophrenia since June 
1992.  All documents obtained should be 
associated with the claims file.

3. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

